Citation Nr: 0309219	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-22 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1973.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's bilateral pes planus preexisted his active 
service.

3.  The veteran's preexisting bilateral pes planus did not 
undergo an increase in severity during active service, and 
any possible or eventual increase in severity is attributable 
only to the natural progress of the disorder.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the January 
1999 rating decision, the November 1999 statement of the 
case, the June 2001, June 2002, August 2002 and November 2002 
supplemental statements of the case, and in letters from the 
RO.  The RO also attempted to inform the veteran of which 
evidence he was to provide to VA and which evidence the RO 
would attempt to obtain on his behalf, as noted in 
correspondence dated in March 2001, for example.  Further, 
the Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records, private treatment records, 
social security records and VA treatment records.  The 
veteran was given updated VA examinations in January 2001 and 
March 2001.  He was also afforded the opportunity to testify 
at a hearing on this appeal, which he declined in writing.  
Lastly, the veteran has not identified any other relevant 
evidence that needs to be obtained for his claim.

The pertinent evidence for review in this case includes: the 
veteran's service medical records; records from the 
Commission for Children with Special Health Care Needs dated 
from December 1957 to August 1966; a copy of a February 1969 
letter written by the veteran to his family; a November 1976 
treatment record from Suburban Hospital; treatment records 
from L.F.J., M.D., dated from November 1976 to April 1989; a 
January 1990 treatment record from R.G.S., M.D., P.S.C.; a 
January 1997 record from Whitehouse Brace Shop; a March 2000 
lay statement from the veteran's brother; VA treatment 
records dated from January 1998 to June 2002; VA examination 
reports dated in January 2001 and March 2001; a March 2002 
letter from the office of P.T.B., M.D.; a medical treatise 
article submitted by the veteran in March 2002; social 
security administration records (inclusive of much of the 
evidence already noted); photographs of the veteran's 
disorder received in May 2001; and written statements and 
argument submitted by the veteran and his representatives.  
In reaching its decision herein, the Board has carefully 
reviewed, considered and weighed the probative value of all 
of the relevant evidence of record.  

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a 
veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises that is rebuttable by clear and 
unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for invoking 
the presumption.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is readily apparent that the veteran's bilateral pes 
planus preexisted his entry into active service.  The 
veteran's October 1968 entrance examination report denotes a 
clinical finding of asymptomatic bilateral pes planus, and 
the service physician also noted that the veteran wore arch 
supports.  The veteran indicated on his October 1968 report 
of medical history that he had a history of foot trouble.  
The claims folder contains records from the Commission for 
Children with Special Health Care Needs dated from December 
1957 to August 1966, documenting a history of treatment for 
bilateral flat feet throughout the veteran's youth.  
Additionally, an April 1998 VA podiatry clinic record notes a 
history from the veteran of having to wear orthotics since 
age three.  The Board therefore finds that the veteran's 
bilateral pes planus preexisted his service (in accordance 
with recent VA examiner opinions as detailed below), and so 
the presumption of soundness upon his entry into active 
service is not for application in this case.  See 38 C.F.R. 
§ 3.304.  Accordingly, further consideration of service 
connection for the veteran's current bilateral pes planus on 
a direct basis is not warranted here.

The veteran largely argues that his preclusion from wearing 
arch supports during his basic training for service resulted 
in the aggravation of his preexisting bilateral pes planus, a 
problem that continued throughout his active service (where 
according to his statements, he was apparently able to wear 
his arch supports).  The medical evidence, however, initially 
appears to indicate that the veteran's bilateral pes planus 
did not undergo a permanent increase in severity during 
service.  The Board notes the lack of any complaints, 
symptoms, diagnosis or treatment of bilateral pes planus 
documented in the service medical records, the normal 
clinical findings on the February 1973 service separation 
examination report, and the lack of any evidence of treatment 
for bilateral pes planus in the time immediately following 
the veteran's discharge from service.  The Board does 
acknowledge, however, the limited value of a February 1969 
letter from the veteran to his family (at a time coinciding 
with the very beginning of his active service period as 
documented in the claims folder), reporting that his feet 
were holding up pretty well, except when he had to stand for 
more than an hour.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a veteran cannot offer a medical opinion as 
to the causation and etiology of his disorder, but he can 
provide statements as to his complaints and observable 
symptoms).  In this communication, the veteran also told his 
family that he needed his arch supports.

In recognition of the veteran's complaints during service and 
his current, severe bilateral pes planus disorder, the RO 
obtained medical opinions as to the issue of whether his 
preexisting bilateral pes planus underwent a permanent 
increase in severity as the result of his period of active 
service.  To that end, the Board observes that there are 
three relevant VA examiner opinions of record, as well as 
documented comments from the veteran's treating physicians at 
a VA podiatry clinic.  

The Board observes that the veteran's treating physicians at 
a VA podiatry clinic have entered notes in his outpatient 
records relevant to this matter.  The comments include the 
following: an April 1998 entry that because the veteran's 
disorder preexisted service and he was taken into service 
with no regard for "an accident waiting to happen," it is 
incumbent upon VA to service-connect the veteran for his foot 
disorder; a February 1999 entry that the veteran should not 
have been taken into service given his foot problems; an 
August 1999 entry that the veteran's disorder is a service-
connected problem "rather than happenstance" because he was 
taken into service while ignoring his foot problems; and a 
March 2000 entry recording a history provided by the veteran, 
noting that his condition preexisted his service, that it was 
exacerbated during service, that he was told to discontinue 
going on sick call for his foot problems, and that he was 
separated from the service because the service did not wish 
to be concerned with his foot problems.   

The veteran was afforded a VA feet examination by a physician 
and a physician's assistant in January 2001.  The examiners 
confirmed a review of the veteran's claims file, including 
military, VA and private treatment records, as well as 
written entries from the veteran. The examiners also noted 
that the review of the claims file revealed the 
aforementioned comments from the veteran's treating VA 
podiatrists.  At this evaluation, the examiners obtained a 
detailed history from the veteran, noting the existence of 
and treatment for his problem since birth, and his comment 
that he was not allowed to wear his arch supports in boot 
camp.  After clinical examination, the examiners confirmed 
the veteran's current diagnosis of severe bilateral pes 
planus.  The examiners opined that the veteran's bilateral 
pes planus was a preexisting condition that had existed since 
birth, and for which he received medical treatment up until 
the time of his entry into service.  The examiners stated 
that the veteran's preexisting foot disorder was possibly, 
though not probably, aggravated by his service, and further 
commented that it is likely that his condition is no worse 
now than it would have been had he not been in the service.   

The veteran underwent a second VA examination in March 2001.  
The examiner indicated his review of the claims file and 
reported that he took a history from the veteran including 
his acknowledgement that his disorder preexisted service and 
his belief that his preclusion from wearing his arch supports 
in service caused the problem to worsen.  The examiner 
reported detailed clinical findings, and also opined that the 
veteran had a preexisting bilateral problem, which he 
described as a flexible planovalgus foot.  He commented that 
the veteran may have had aggravation of foot pain while in 
service, but that he did not feel that the veteran's actual 
condition worsened, only his symptoms.  He opined that he did 
not believe that the veteran's planovalgus would have been 
any worse whether he had been in the service or in civilian 
life.  He stated that it is not likely that the condition 
progressed due to being in the service, only that the veteran 
may have had pain while in the service or not wearing his 
orthotics.  He concluded that (wearing) the orthotics would 
not have kept the condition from progressing, as the veteran 
does not have a fixed deformity, but a flexible one that is 
correctable with orthotics.  

The Board finds that the medical evidence of record 
preponderates against a finding that the veteran's 
preexisting bilateral pes planus was aggravated during active 
service.  There are opinions from three VA medical examiners 
who noted their review of the claims file.  Two of the 
examiners noted that it is possible, though not probable, 
that the veteran's disorder was aggravated during service.  
Even so, they followed up that opinion with a comment that 
the veteran's current disorder is no worse now than it would 
have been on its own, without the veteran participating in 
active service.  The remaining VA examiner opined that the 
veteran experienced only some increased pain symptomatology 
during active service, but that his actual underlying 
condition did not worsen.  See Jensen v. Brown, 4 Vet. App. 
304 (1993) (temporary or intermittent flare-ups are 
insufficient to be considered as aggravation in service, 
unless there is evidence that the underlying condition, as 
contrasted with symptomatology, is worsened).  This examiner 
also opined that the disorder would not have been any worse 
whether or not the veteran had participated in active 
service, and specifically discounted the veteran's argument 
that his condition worsened because of time he spent in 
service without being able to wear his orthotics.  
Accordingly, these examiners opine that it is more likely 
that the veteran's preexisting bilateral pes planus was not 
aggravated in service, further finding that any eventual 
increase in the severity of his disorder may only be 
attributable to the natural progress of his disorder.  See 
38 C.F.R. § 3.306. 

The Board finds that the comments from the veteran's treating 
VA podiatrists do not put the evidence concerning aggravation 
into a state of relative equipoise (necessitating a finding 
in the veteran's favor).  The Board has reviewed the entirety 
of the veteran's VA podiatry clinic treatment records 
contained in the claims file, and notes that there is no 
evidence that any opinion of record is supported with a 
review of the relevant medical evidence as contained in the 
claims file, such as the veteran's highly probative service 
medical records.  To the contrary, it is apparent that these 
opinions were entered in light of the history as provided by 
the veteran (including his assertions that he repeatedly went 
to see service physicians for these problems, which is not 
supported by the record), and because of their observation of 
the veteran's current severe problems as observed some 25 
years after his period of active service.  The Board observes 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  The Board also notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  The Board therefore finds that these 
opinions are much less probative as to the issue of whether 
the veteran's preexisting bilateral pes planus underwent a 
permanent increase in severity during his active service, as 
these opinions are inherently less credible than those of the 
VA examiners involved in this case.  

Accordingly, the competent medical evidence of record 
preponderates against a finding that the veteran's bilateral 
pes planus was aggravated during active service.  Under such 
circumstances, the veteran's claim for service connection for 
bilateral pes planus must be denied.  The Board has 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

